Judgment, Supreme Court, New York County (Rena K. Uvil-ler, J), rendered January 29, 2009, as amended March 24, 2009, convicting defendant, after a nonjury trial, of sexual abuse in the first degree (two counts) and endangering the welfare of a child, and sentencing him to an aggregate term of 3Vs years, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel is unreviewable on direct appeal because it involves matters outside the record concerning defense counsel’s choice of trial strategy (see People v Love, 57 NY2d 998 [1982]). Although the present, unexpanded record is not conclusive on the matter, it suggests that defendant agreed with the very actions of counsel about which he now complains. In any event, defendant has not demonstrated “the absence of strategic or other legitimate *615explanations” (People v Rivera, 71 NY2d 705, 709 [1988]) for the manner in which counsel conducted the trial. Concur— Andrias, J.P, Saxe, McGuire, Moskowitz and Freedman, JJ.